Citation Nr: 0019537	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  He died on October [redacted], 1995.  
The appellant is the veteran's widow.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  

Prior to rendering this decision, the Board obtained a 
Veteran's Health Administration medical opinion (VHA), dated 
in March 2000.  That opinion has been referred to the 
appellant for review and argument, and will be further 
referenced herein.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
October 1995 of respiratory failure, due to an antecedent 
cause of metastasis lung cancer, due to the underlying cause 
of Koch's and cancer of the liver.  

2.  The veteran had been service-connected for pulmonary 
tuberculosis effective from June 1950.  At the time of his 
death, the disability was rated as 30 percent disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death or etiologically 
related thereto, and neither contributed substantially or 
materially, nor combined to cause the veteran's death, nor 
aided or lent assistance to the production of the veteran's 
death.

CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a claim that is plausible and is 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A service-connected disability was 
listed on the certificate of death.  The Board is also 
satisfied that all relevant matters have been properly 
developed with the inclusion of an expert medical opinion.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Generally, service connection may be granted for a disability 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including malignant tumors and 
tuberculosis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In her statements and June 1999 Board hearing testimony, the 
appellant contends that the service-connected pulmonary 
tuberculosis contributed to the veteran's death.  During his 
lifetime, the veteran was service connected for pulmonary 
tuberculosis effective from June 1950.  At the time of his 
death, the veteran's pulmonary tuberculosis was rated as 30 
percent disabling.  The veteran's Certificate of Death 
indicates he died in October 1995 of respiratory failure, due 
to an antecedent cause of metastasis of lung cancer, due to 
the underlying cause of "Koch's, CA [cancer of the] liver."

Service medical records are negative for reference to any 
respiratory disorder or cancer.  An August 1949 letter from 
the veteran's private physician reflects that the veteran was 
diagnosed with pulmonary tuberculosis in 1946.  A February 
1951 VA chest X-ray revealed that the veteran's pulmonary 
tuberculosis had become inactive.  May 1974 VA X-rays of the 
veteran's chest revealed pulmonary tuberculosis, minimal, 
left, stability undetermined.

Treatment records dated in September and October 1995 
indicate that the veteran was hospitalized with final 
diagnoses that included cancer of the liver.  The conclusions 
on a September 1995 chest X-ray revealed bilateral pulmonary 
metastases.  

In March 2000 the Board referred the claims file to a 
physician with the Veteran's Health Administration (VHA) for 
review and an opinion on the relationship, if any, between 
the veteran's cause of death and his service-connected 
pulmonary tuberculosis.  In March 2000, an opinion was 
provided by Maryann Park, M.D., a Staff Physician in the 
Pulmonary Section at a VA medical center.  Dr. Park indicated 
that she had reviewed the veteran's file.  She stated as 
follows:

After reviewing the chart and the CXR 
reports and the documents, the patient 
had Ptb diagnosed in March 1948.  The 
subsequent CXR's obtained 
(floroscopically) showed improvement of 
the initial infiltrates and CXR dated May 
1974 reports "left upper lobe fibrotic" 
changes.  

In October 1995, the patient presents 
with jaundice and abdominal pain.  The 
CXR report at this time reports 
"bilateral nodular densities with right 
hemidiaphragm elevation."  There was no 
evidence clinically and radiographically 
of active Ptb.

The finding of right hemidiaphragm 
elevation, in my opinion, may have 
reflected the size of the enlarged liver.

Based on the above CXR reports, as well 
as clinical reports, I believe that there 
is less than 50% likelihood that service 
connected Ptb was a contributing factor 
to the patient's death.  I concur with 
the April 1994 [sic] rating decision of 
the DVA-Manilla that the cause of death 
was due to cancer of the liver with 
metastasis to the lungs.

CXR report in September 1995 had no 
evidence of active Ptb.  Patients' [sic] 
chief complaint at this time was 
"abdominal pain" for 6 months with 
anorexia, jaundice and weight loss.  
During the hospitalization, the patient 
complained of "body weakness".

Based on my review of the available data, 
Ptb was not a factor in debilitating or 
less capable of resisting the effects of 
the primary cause of death, which is 
cancer of the liver.  

The Board finds that the preponderance of the evidence is 
against the appellant's contention that the veteran's death 
was related to his service-connected pulmonary tuberculosis.  
Although the physician who prepared the veteran's death 
certificate indicated that Koch's was an underlying cause of 
the veteran's death.  However, there was no additional 
elaboration, comment, or explanation for the basis of the 
determination that Koch's was implicated in the veteran's 
death.  

By contrast, the recent opinion from a VA pulmonary 
specialist includes a summary and analysis of the pertinent 
medical data from review of the file.  The physician 
concluded that there was less than a 50 percent likelihood 
that the veteran's service-connected tuberculosis was a 
contributing factor in his death and was not a debilitating 
factor.  Her opinion was also supported by a well reasoned 
rationale inasmuch as there was no evidence or active 
pulmonary tuberculosis and chest x-ray findings on the 
terminal hospitalization were explained by cancer of the 
liver with metastasis to the lungs.  

In summary, the VA medical opinion based on review of all the 
medical data, including the clinical and radiographic 
reports, is of greater probative value and outweighs the 
evidence on the death certificate listing Kock's as an 
ultimate cause of the veteran's death along with the liver 
cancer.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it 
is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases).  See also 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (the Board's 
decision to adopt an expert medical opinion may satisfy the 
statutory reasons and bases requirement where the expert has 
fairly considered the material that supports the appellant's 
position).  

The Board has also considered the appellant's own written 
statements, and the hearing testimony of the appellant and 
her daughter-in-law.  Although the Board recognizes and 
appreciates the appellant's contentions and concerns, only 
persons with specialized medical knowledge, training, or 
experience are competent to provide evidence as to medical 
causation and related matters.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1991).  

Based on the foregoing, the Board concludes that the 
veteran's pulmonary tuberculosis was neither the immediate 
nor underlying cause of the veteran's death or etiologically 
related thereto, and was not a debilitating factor in his 
death.  Since a preponderance of the evidence is against the 
claim and the evidence is not in equipoise, the benefit-of-
the-doubt doctrine is not for application.   Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeal

 

